t c no united_states tax_court walter r ripley donee-transferee of mildred m ripley donor andmelynda h ripley donee-transferee of mildred m ripley donor petitioners v commissioner of internal revenue respondent docket no filed date in the donor made gifts of parcels of real_estate valued at dollar_figure to ps husband and wife as tenants in common during the same year the donor made gifts of other parcels of real_estate to a different donee controversy arose between the donor and r as to the valuation of the gifts to the other donee as a result of the donor's timely consents the 3-year period of limitations for assessment sec_6501 i r c was extended to date on date--68 days prior to expiration of the extended period--r sent the donor a notice of gift_tax deficiency on date a stipulated decision was entered by this court based upon a computation that left intact the dollar_figure valuation of the gifts to ps but significantly increased the value of the gifts to the other donee resulting in a gift_tax deficiency substantially in excess of dollar_figure held a since pursuant to sec_6503 i r c the limitations_period for assessment as extended against the donor was suspended upon the issuance of the notice_of_deficiency until the decision of this court became final and for days thereafter and b since pursuant to sec_7481 and sec_7483 i r c the decision became final upon the expiration of the 90-day period without the filing of an appeal even though a stipulated decision c the period of limitations for assessment against the donor was therefore extended days plus days a total of days notwithstanding the donor's waiver of the sec_6213 i r c restrictions on assessment d moreover the days that the period for assessment was suspended by the issuance of the notice_of_deficiency must be tacked on to the days--a total of days from date or until date e accordingly since pursuant to sec_6901 i r c the period for assessment against the initial transferee extends for year the period of limitations for assessment against the transferor the period of assessment against ps extended to date the notices of transferee_liability to ps issued on date were therefore timely held further the gift_tax lien imposed by sec_6324 i r c is not an encumbrance which reduces the value of the gifts in ps' hands for which they are liable as transferees g nelson mackey jr for petitioners scott anderson for respondent opinion raum judge respondent issued notices of donee transferee_liability to petitioners each in the amount of dollar_figure at issue is whether the period of limitations for assessment of transferee_liability prescribed by sec_6901 expired and the amount of petitioners' transferee_liability under sec_6324 the liability at issue results from gifts made by mildred m ripley donor in to her son petitioner walter r ripley and petitioner melynda h ripley walter's wife at the time the joint petition in this case was filed petitioners resided in greenville virginia on date the donor made a gift to petitioners as tenants in common of two parcels of real_estate located in jacksonville florida which then had a total value of dollar_figure petitioners thus became transferees of the donor as defined in sec_6901 that same year the donor made another gift of real_property to her son joseph on her gift_tax_return for filed in she reported the value of the property given to petitioners as dollar_figure and the value of the property given to joseph as dollar_figure on examination the irs took the position that the value of the property given to joseph should be substantially increased within the 3-year limitations_period prescribed by sec_6501 the donor and respondent signed a form_872 consent to extend the time to assess tax subsequent timely consent unless otherwise indicated all section references are to the internal_revenue_code in effect at the time of the donor's gifts agreements further extended the assessment_period until date the donor and the irs were unable to resolve their differences and on date--68 days prior to the date expiration of the extended assessment period--respondent sent the donor a notice of gift_tax deficiency in the amount of dollar_figure she timely filed a petition with this court and the case was placed on the court's docket on date a stipulated decision was entered settling the donor's liability at dollar_figure the dollar_figure value of the property transferred to petitioners was not changed by this decision pursuant to the decision the donor waived the restrictions of sec_6213 which prohibits assessment and collection of the deficiency until the decision of the tax_court becomes final more hereinafter about when the decision becomes final the commissioner assessed the additional gift_tax against the donor on date on date a notice of donee transferee_liability was issued to each petitioner for dollar_figure of the donor's unpaid gift_taxes the irs also attempted to collect the gift_taxes from joseph ripley on date the irs mailed joseph as a donee of mildred ripley a notice of intention to levy listing tax and interest due in the amount of dollar_figure on date the commissioner mailed to joseph a notice of transferee_liability for the donor's unpaid gift_tax in the amount of dollar_figure the irs attempted to enforce its lien by serving joseph with notices of levy and notices of seizure for two parcels of real_estate in florida on date joseph moved to restrain assessment and collection until his petition for redetermination was heard in ripley v commissioner t c continued timeliness of notices of donee transferee_liability petitioners argue that the commissioner issued the notices of donee transferee_liability after the limitations_period expired we hold that the notices were timely sec_6901 provides that the liability of a transferee of property shall be assessed and collected in the same manner and subject_to the same limitations as the liability of the donor in accordance with sec_6901 the period of limitations for assessment against an initial transferee shall be within year after the expiration of the period of limitation for assessment against the transferor and sec_6901 defines transferee as including a donee moreover petitioners have already stipulated that they are transferees therefore the period of limitations for assessment applicable to petitioners expired year after the expiration of the donor's limitations_period in order to decide whether an assessment continued this court denied joseph's motion and held that irs collection efforts pursuant to sec_6324 are not otherwise subject_to the normal deficiency procedures set forth in sec_6211 through joseph's petition for redetermination is currently set for trial in richmond virginia on date of course if joseph is found to be liable as a donee transferee and if he pays the amount so determined petitioners herein might be relieved of liability of all or at least a portion of the dollar_figure for which we have found them liable depending upon how much joseph pays also we do not express any view as to the rights of petitioners and joseph inter sese against petitioners was barred by limitations we must first determine when the donor's period of limitations expired sec_6501 provides generally that assessments of tax must be made within years after the taxpayer files a return pursuant to sec_6501 this 3-year period may be extended by the consent in writing of the secretary and the taxpayer and the expiration period thus extended may be further extended by subsequent timely agreements in writing in this case the donor and the commissioner entered into valid successive consent agreements form sec_872 extending the assessment_period to date however sec_6503 suspends the 3-year sec_6501 limitations_period as extended upon the issuance of a statutory_notice_of_deficiency sec_6503 provides in pertinent part the running of the period of limitations provided in sec_6501 shall after the mailing of the notice under sec_6212 be suspended for the period during which the secretary is prohibited from making the assessment or from collecting by levy or a proceeding in court and in any event if a proceeding in respect of the deficiency is placed on the docket of the tax_court until the decision of the tax_court becomes final and for days thereafter emphasis added as provided by sec_7481 a decision of the tax_court becomes final when the period for appeal expires without the filing of an appeal and pursuant to sec_7483 the period for appeal end sec_90 days after a decision is entered in the tax_court moreover it has been uniformly held in a number of cases where the issue has been analyzed that the 90-day period is applicable even in the case of a stipulated decision 918_f2d_1581 fed cir 868_f2d_420 11th cir 830_f2d_581 5th cir 699_fsupp_279 s d fla becker bros inc v united_states aftr 2d ustc par c d ill accordingly since the decision in the donor's case was entered date it became final days thereafter and pursuant to sec_6503 the running of the sec_6501 period of limitations was further suspended for that days plus days after the days or a total of days from date the day that the stipulated decision wa sec_3 sec_7481 provides a reviewable decisions --except as provided in subsections b c and d the decision of the tax_court shall become final-- timely notice of appeal not filed --upon the expiration of the time allowed for filing a notice of appeal if no such notice has been duly filed within such time entered also at the time of the issuance of the deficiency_notice date there remained unexpired days of the sec_6501 period of limitations which had been extended to date that remaining period of days was suspended by the issuance of the deficiency_notice and should therefore be further added to the 150-day suspension provided by sec_6503 for a total of days such addition of the unexpired days to the period of suspension is firmly supported by established law it has long been held that it is appropriate to add or tack on the days remaining when the limitations_period was interrupted or suspended by the issuance of a deficiency_notice 76_tc_754 see also 22_tc_355 quoting 22_fsupp_809 interpreting sec_277 of the revenue act the predecessor of sec_6503 we think the language of the statute is not reasonably susceptible to any other construction it plainly states that the running of the statute of limitation shall be suspended and this can only mean that when the period of suspension ceases the limitation period again commences to run with the addition of the days to the days the limitations_period for assessment against the donor expired no earlier than date since pursuant to sec_6901 the limitations_period for assessment of the transferees extended for year after that date the period for assessment of petitioners as transferees expired no earlier than year after date namely date because the commissioner issued the notices of transferee_liability on date the limitations_period against petitioners had not expired and the notices were timely petitioners argue that the limitations_period for assessment against the donor ended on the date the assessment was made date petitioners focus on the donor's waiver of the sec_6213 restrictions on assessment they contend that the waiver put an end to the suspension of the period of limitations this argument has been considered and rejected by other courts in 868_f2d_420 11th cir the taxpayers asserted that their waiver of the prohibition against assessment pursuant to sec_6213 removed the 90-day appeal period provided in sec_7481 and sec_7483 id pincite in an opinion with which we agree the eleventh circuit held that the waiver under sec_6213 did not have any effect upon the date when the orders became final under sec_7481 and sec_7483 id the u s claims_court followed this decision in pesko v united_states cl_ct the waiver had no impact on the availability to the irs of the entire 150-day tolling period affd 918_f2d_1581 fed cir we follow pesko and sherry frontenac petitioners rely upon elizalde v commissioner tcmemo_1984_243 a case that is distinguishable in the first place the transferee prevailed there on the ground that she was not liable as a transferee wholly apart from any issue relating to limitations second even in respect of limitations the court's analysis of the problem did not take into account what we regard as the controlling final parenthetical in any event clause in sec_6503 posing a serious question whether the point was ever properly presented to the court by the parties moreover the court ultimately held that the period of limitations had not expired and it was therefore not necessary in that case to consider whether the period of limitations was extended for days after the entry of the stipulated decision prior to the addition of the days as we have done here--a matter that is of critical significance in this case finally elizalde was distinguished in a well-reasoned opinion by judge friedman of the federal_circuit in pesko v united_states f 2d pincite4 we do not find it necessary to comment further on elizalde petitioners make other arguments concerning the expiration date of the limitations_period they focus on the consent agreement which provides in pertinent part the amount of any federal gift form_709 tax due on any return s made by or for the above taxpayer s for the period s ended date may be assessed at any time on or before date however if a notice_of_deficiency in tax for any such period s is sent to the taxpayer s on or before that date then the time for assessing the tax shall be further extended by the number of days the assessment was previously prohibited plus days this agreement ends on the earlier of the above expiration date or the assessment_date of an increase in the above tax that reflects the final_determination of tax and the final administrative appeals consideration petitioners argue first that the expiration date under paragraph is date starting from the date stipulated decision they add days from the last sentence of paragraph they contend that the donor's waiver of the prohibition against assessment under sec_6213 terminated the suspension of the limitations_period the addition of this days brings the last day of the limitations_period to date with the addition of the 68-day tacking period the last day of the limitations_period is brought to date paragraph however provides that the limitations_period expired on the earlier of the paragraph expiration date date as figured above or the assessment_date that reflects the final_determination of tax and the final administrative appeals consideration petitioners reason that the latter date is date the date the irs made the assessment based on the stipulated decision entered by this court because the earlier of date and date is date petitioners argue that the limitations_period for assessment against the donor expired on date and that the 1-year extension of the limitations_period against transferees expired on date sec_6901 since the notices of donee transferee_liability were not issued to petitioners until date petitioners contend that the notices were untimely respondent argues and we have held above that the decision of the tax_court does not become final until the appeal period in sec_7481 and sec_7483 has expired even when the decision is a stipulated one petitioners respond that the final_determination of tax language does not depend on the finality of the tax_court decision form_872 is designed to ensure assessment of tax once the commissioner made the assessment they argue regardless of the status of the case under sec_7481 and sec_7483 there was no longer any need to extend the time to assess and therefore the limitations_period in the agreement would logically end upon assessment although petitioners' position appears superficially to be sound a closer examination of the problem leads to the opposite conclusion a nearly identical argument was presented and rejected in a carefully reasoned opinion in 699_fsupp_279 s d fla there the taxpayers had entered into a consent agreement with the irs form 872-a special consent to extend the time to assess tax id pincite the parties reached a settlement and a stipulated decision was entered by this court id the court held that sec_6503 made the assessment timely because sec_6503 applied to all the limitations periods under sec_6501 including those extended by agreement pursuant to sec_6501 stating at any extension agreement which gives rise to a prohibition against assessment is subject_to sec_6503 whenever the taxpayer and the irs extend the limitations_period for assessment to a point in time triggered by the sending of a notice_of_deficiency the government has the benefit of the suspension contained in sec_6503 and if a notice_of_deficiency is in fact sent thereby triggering a period of prohibition against assessment the taxpayer cannot rely on any contrary clause in the extension agreement to eviscerate sec_6503's protection moreover if the taxpayer files for a redetermination of deficiency in the tax_court the second parenthetical provision of sec_6503 operates to further suspend the limitations_period until days after the decision of the tax_court becomes final emphasis added the same result had been reached in an alternative holding in 538_f2d_888 where the court stated since the agreement entered into between the parties was clearly done under authority of sec_6501 the extended contractual period of limitation was as much a period of limitations provided for in sec_6501 as was the otherwise controlling general 3-year period provided for in sec_6501 consequently upon the mailing of the notice_of_deficiency by the government sec_6503 on its own suspended the extended contractual period of limitation for the same days and without the aid of the automatic_extension proviso in the agreement the assessment would have been timely in any case fn ref omitted we agree with the analysis in ramirez and lansburgh and reach the same result here although the consent agreement would apparently on its face result in the expiration of the assessment_period on date we find that the form_872 executed in this case is an extension agreement as described in sec_6501 as such the agreement is independently subject_to the application of sec_6503 which suspends the running of the limitations_period until the decision of the tax_court becomes final and for days thereafter as described in detail above the limitations_period of the donor would expire no earlier than date according to sec_6901 the 1-year extension for assessment against a transferee would expire no earlier than date because the notice of donee transferee_liability to each petitioner was issued on date each notice was timely the amount of petitioners' transferee_liability having concluded that the commissioner's assessment is not barred by the statute_of_limitations we turn to the amount owed by petitioners the donor entered into a stipulated decision which found a deficiency in gift_tax for in the amount of dollar_figure sec_6324 however limits the liability of a donee to the value_of_the_gift received the commissioner accordingly issued to each petitioner a notice of donee transferee_liability in the amount of dollar_figure petitioners argue that their liability should be reduced by the amount of gift_tax they now will be required to pay there is no dispute between the parties that the value of the property transferred to petitioners was dollar_figure the language of sec_6324 is relatively straightforward it establishes personal liability on the part of the donee for unpaid gift_tax but limits that liability to the value_of_the_gift received petitioners contend that their subsequent liability for unpaid gift_tax results in an encumbrance on the property transferred they go on to argue that such an encumbrance should be taken into account to reduce the value_of_the_gift received we do not agree while it is well established that an encumbrance on the property transferred such as a mortgage will be taken into account when valuing the property that is not the situation here in the case of a mortgage the gift in substance is the gift of the equity in the property however in this case there was no encumbrance on the property when it was transferred petitioners were subject_to no liability until the donor failed to pay the gift_tax rightfully owed true sec_6324 places a lien on the transferred property unless the gift_tax is paid but that lien is not an encumbrance that reduces the value_of_the_gift the value_of_the_gift is measured by the fair_market_value of the property transferred sec_2512 fair_market_value is the price at which property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both knowing the relevant facts sec_25_2512-1 gift_tax regs and sec_6324 specifically provides that any part of the gift transferred by the donee to a purchaser shall be divested of the lien imposed by this subsection the purchaser takes title free and clear of the lien thus the gift_tax lien would not be likely to affect the amount a buyer would be willing to pay for the property in light of the unambiguously explicit language of the statute just quoted above the liability of the donee is unlike an encumbrance such as a mortgage a mortgage attaches to the property at the time of transfer thereby reducing its value and is properly taken into account when valuing the gift donee liability in contrast does not reduce the value of the property when given and should not be taken into account when valuing the gift we also note that the gift_tax is a tax on the donor's making of a gift and is 'measured by the value of the property passing from the donor' 318_us_184 quoting sec_79 art the value_of_the_gift is its value in the hands of the donor not the donee 156_f2d_218 2d cir affg 4_tc_191 21_tc_1099 thus that value is not necessarily determined by the measure of enrichment resulting to the donee from the transfer sec_25_2511-2 gift_tax regs petitioners cannot use their subsequent liability for unpaid gift_tax to reduce the value_of_the_gift see rohmer v commissioner supra pincite withholding payments to be paid from gift proceeds do not reduce value of gift revrul_81_230 1981_2_cb_186 value of gift not reduced for additional tax that could subsequently be imposed under sec_2032a this court has previously addressed this argument in gray v commissioner a memorandum opinion of this court dated date 3_tcm_552 p-h memo t c par big_number pincite it was stated in the instant proceeding however the property transferred by the donor was not subject at the time of transfer to any lien mortgage or pledge the statute section revenue act of makes the donee personally liable for such gift_tax to the extent of the value of such gift it contains no provision authorizing a reduction on account of any lien resulting from the gift the obvious intent of the legislation especially the transferee provisions of the statute sec_526 revenue act of is to protect the revenue by providing in effect that one who receives property by gift may if necessary be required to pay all of it but no more over to the fiscus if the construction urged upon us by the petitioners should be adopted it is obvious that many situations could arise where a donee would be permitted to retain a portion of the gift even though the tax or a substantial portion of it be unpaid see also 146_f2d_824 2d cir affg 1_tc_14 pitcairn v commissioner a memorandum opinion of this court dated date 3_tcm_584 p h memo t c par big_number pincite we reach the same conclusion here petitioners argue that the situation before us is similar to and should be treated as a net_gift transaction where a net_gift is made the donor and donee agree that the donee will bear the burden of the gift_tax the value of the property transferred is reduced by the amount_of_the_gift tax paid_by the donee resulting in the net amount transferred by gift or the net_gift the irs has provided an algebraic formula for determining the amount of gift_tax owed on a net_gift in revrul_75_72 1975_1_cb_310 it is important to keep in mind that once the net_gift is calculated the full amount_of_the_gift tax is paid on that net_gift when a net_gift is made a portion of the property is transferred by gift and the remaining portion is transferred by sale the supreme court in 457_us_191 held that the donor realizes taxable_income to the extent that the amount_of_the_gift tax assumed by the donee exceeds the donor's basis in the property thus the donee's payment of the gift_tax is the consideration for the amount transferred by sale and the balance is transferred by gift in the present case however there was no sale of a portion of the property to the donees this case does not involve a net_gift and the amount_of_the_gift is the total value of the property transferred petitioners' reliance on the net_gift concept and revrul_75_72 supra shows a misunderstanding of the nature of their liability petitioners here are not liable for the tax stemming from the transfer of property to them as the donee pursuant to an arrangement with the donor would be in a net_gift transaction petitioners are liable as transferees for the amount of property they received by gift because the donor did not satisfy her primary obligation for the gift_tax owed had a net_gift been made petitioners would have paid the resulting gift_tax and the amount_of_the_gift would have been reduced accordingly however if the donor had not paid the full amount of gift_tax owed for that period petitioners still would remain liable as transferees up to the full amount_of_the_gift pursuant to sec_6324 see lafortane v commissioner 29_tc_479 affd 263_f2d_186 10th cir the end result is that petitioners could be required to pay the full value of the property received a portion would be paid as tax the gift_tax paid for the donor as consideration for the net_gift and a portion would be paid to satisfy their transferee_liability up to the full value_of_the_gift received what petitioners argue for here is a result better than what they could receive had a net_gift been made in essence what petitioners argue is that any amount they now are required to pay should purchase a portion of the property they received ultimately leaving them liable for less than the full value of what was transferred to them revrul_75_72 supra provides no support for such an argument petitioners' liability herein is their personal liability to the government measured by what they received what they pay is not consideration for what they received as in the case of a net_gift petitioners' theory would allow them to keep a portion of the property received from the donor at the expense of the treasury such a result is contrary to sec_6324 see moore v commissioner supra petitioners are liable for the full value of the property transferred without any reduction decision will be entered for respondent
